In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated *394October 1, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Gillinder v Hemmes, 298 AD2d 493, 494 [2002]; Szczotka v Adler, 291 AD2d 444 [2002]; Cenovski v Lee, 266 AD2d 424 [1999]). Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.